ACCEPTED
                                                                                                     03-14-00105-CR
                                                                                                             6632410
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                8/25/2015 8:21:30 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK


                    COPELAND LAW FIRM
                                       P. O. Box 399                              FILED IN
                                                                           3rd COURT OF APPEALS
                                  Cedar Park, Texas 78613                      AUSTIN, TEXAS
                                            512.215-8114 (fax)             8/25/2015 8:21:30 AM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
TIM COPELAND*                                                      ERIKA COPELAND**
(512) 897-8196 mobile/text                                         (512) 897-8126 mobile/text
tcopeland14@yahoo.com                                              ecopeland63@yahoo.com

*Board Certified - Oil, Gas & Mineral Law                          **Of Counsel
Texas Board of Legal Specialization




August 24, 2015


Clerk, Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

        Re:     COA No. 03-14-00105-CR, Darrell Wayne Parker v. State

Dear Mr. Kyle:

       In response to the Court’s notification dated August 12, 2015 that it was
requesting oral argument on September 2, 2015 at 9:00 a.m. in the above referenced
case, this is to advise you that our office will appear and argue the case at that time.

        The case will be argued on behalf of Appellant by Erika Copeland.

                                                       Respectfully,

                                                       /s/Erika Copeland

                                                       Erika Copeland
                                                       Attorney for Appellant

EC:aw
                          CERTIFICATE OF SERVICE

      This is to certify that on August 24, 2014, a true and correct copy of the above
and foregoing document was served on Bob Odom, Assistant District Attorney of Bell
County, Texas, P.O. Box 540, Belton, Texas 76513, in accordance with the Texas
Rules of Appellate Procedure.

                                              /s/ Erika Copeland
                                              Erika Copeland